DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one master/slave control port” as recited in claims 1, 7 and 8, “first, second, third and fourth strapping pins” as recited in claims 5 and 13, and “at least one control pin” as recited in claims 6 and 14, each must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without including the feature of having “each stacking switch unit operating under the stacking mode to determine a master or slave switch unit during the system boot-up procedure” (see paragraph [0019]), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  To be more specific, each independent claim (i.e. claims 1, 7 and 8) only recites that “during a boot-up procedure of the stacking switch unit, automatically determining whether the stacking switch unit is a master switch unit or a slave switch unit according to at least one signal level of the at least one master/slave control port and/or content of at least one bit of data obtained from the at least one master/slave control port” without including the critical/essential feature of having “each stacking switch unit operating under the stacking mode during the boot-up procedure”, which is considered non-enablement of the claimed invention.
  	Claims 2-6, 9-15 are rejected for depending on claims 1 and 8, respectively.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 	In each independent claim (i.e. claims 1, 7 and 8), it recites the features of “providing the stacking switch unit having a plurality of signal ports, the plurality of signal ports comprising at least one master/slave control port” and “during a boot-up procedure of the stacking switch unit, automatically determining whether the stacking switch unit is a master switch unit or a slave switch unit according to at least one signal level of the at least one master/slave control port and/or content of at least one bit of data obtained from the at least one master/slave control port”, which contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 	To be more specific, in paragraph [0019] of the specification, it recites “In this embodiment, it is noted that the switch units 101A-101D are the switch units having the same number of signal ports (or pins), and during a system boot-up procedure (i.e. the boot-up procedure of the switch units 101A-101D), each of the processing circuits 102A-102D of the switch units 101A-101D is respectively arranged to determine the corresponding switch unit operating under the stacking mode is a master switch unit or a slave switch unit according to the signal level(s) at its one or more signal ports (or pins) and/or data stored in a memory (e.g. flash memory 105) which is connected to at least one signal port (or pin). If a switch unit such as the switch unit 101A is used as the master switch unit, then the two signal ports of the master switch unit 101A shown in FIG. 2 are respectively connected to the control device 110 to form the data transmission interface and the register access interface, and it’s another signal port is used as the SPI interface to be connected to the flash memory 105. If a switch unit such as switch units 101B-101D is used as the slave switch unit, then the salve switch units 101B-101D as shown in FIG. 2 are disconnected from the control device 110 and the flash memory 105, and each slave switch unit 101B-101D (compared to the master switch unit 101A) further includes three available signal ports which can be further used for other inputs/outputs. It is noted that, the different placements of the signal ports within the switch units 101A-101D are merely used to indicate the connection relation of the stack topology structure, and this is not intended to be a limitation.  In paragraph [0020] of the specification, it recites “In practice, the N signal ports of each switch unit comprise one or more master/slave control ports (or pins). Each switch unit is capable of determining the master or slave role in the switch units by using the signal level(s) at the one or more master/slave control ports and/or received data bits to automatically connect with one or more other switch units, automatically complete the implementation of the stack topology structure, and update software/firmware programs. Accordingly, the user can directly configure the signal level(s) at one or more master/slave control ports of each switch unit and/or configure the received data bits according to an external control circuit or a simplified circuit design when the N switch units are stacked by the user based on a stack topology, and then during the system boot-up procedure the all switch units can be automatically connected to automatically implement the stack topology structure and the update of software/firmware programs.”  However, the original specification fails to disclose where the one or more master/slave control ports (or pins) are coming from and how they are distinguished from the two signal ports that are connected to the control device 110 and the another signal port that is connected to the flash memory 105 for enablement.
 	Claims 2-6, 9-15 are rejected for depending on claims 1 and 8, respectively.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, line 7, claim 2, line 5, claim 7, lines 7 and 10, claim 8, line 8, claim 10, line 4, claim 15, line 3, each term of “and/or” is vague and indefinite since it is unclear as to whether it is intended to be limitation of “and” or limitation of “or”.
 	In claim 4, line 3, claim 12, line 3, it is confusing and ambiguous for reciting “a switch unit”.  Is it referring to one of the “stacking switch unit” or the “at least one other stacking switch unit” as recited in claims 1 and 8?
 	Claims 3, 5, 6, 9, 11, 13 and 14 are rejected for depending on claims 1 and 8, respectively.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	O’Keeffe et al. ‘527 & ‘950, Donoghue et al. ‘496 & ‘420, Yang et al., Santoso et al., Nagalla et al. ‘199 & ‘929 are all cited to show the common feature of stackable/cascade network/system comprises stackable network/switch units having a multiplicity of ports for data transmission and switch units connection similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465